Citation Nr: 9926719	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral optic 
nerve atrophy.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a left knee injury, with internal 
derangement.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain, with degenerative changes.

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Jess Leventhal, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO&IC) of 
the Department of Veterans Affairs (VA).  

The record reflects that in June 1989 the Board, inter alia, 
denied entitlement to service connection for right knee 
strain secondary to a service-connected left knee disability.  
In June 1990 the Board denied entitlement to a compensable 
rating for corneal scars of the right eye, and denied 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.

In October 1992 the RO&IC, inter alia, denied entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
left knee injury, with internal derangement.  The veteran's 
February 1993 VA Form 9 perfected an appeal as to this issue, 
and raised additional claims for consideration including 
entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disability, 
entitlement to service connection for bilateral partial optic 
nerve atrophy, and entitlement to a total disability rating 
for compensation purposes based upon individual 
unemployability.



In September 1994 the RO&IC denied entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
left knee injury, with internal derangement, denied 
entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disability, denied 
entitlement to service connection for bilateral partial optic 
nerve atrophy, and denied entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability.  Subsequently, the veteran perfected appeals 
as to these issues.

A March 1996 hearing officer's decision granted entitlement 
to service connection for a right knee disorder secondary to 
a service-connected left knee disability, assigned a 0 
percent disability rating, denied entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
left knee injury, with internal derangement, denied 
entitlement to service connection for bilateral partial optic 
nerve atrophy, and denied entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability.  

In September 1998 the veteran perfected an appeal as to the 
compensation level assigned for the service-connected right 
knee disorder.  

In November 1998 the Board remanded the case to the RO&IC for 
additional development.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes, as the veteran's corneal scars of the right 
eye have been previously determined to be service connected 
and as the veteran's claim specifically referred to 
entitlement to service connection for bilateral partial optic 
nerve atrophy, that the issue on appeal as to entitlement to 
service connection is limited to that disorder.





The Board also notes the veteran's personal hearing testimony 
may be construed as a claim for entitlement to service 
connection for a back disorder secondary to his service-
connected knee disorders.  This issue has been neither 
procedurally prepared nor certified for appellate review, and 
is referred to the RO&IC for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to an evaluation in excess of 20 
percent for the residuals of left knee injury, with internal 
derangement, an evaluation in excess of 10 percent for right 
knee strain, with degenerative changes, and a total 
disability rating for compensation purposes based on 
individual unemployability are addressed in a remand order at 
the end of this decision.


FINDING OF FACT

The claim for service connection for bilateral partial optic 
nerve atrophy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral partial optic 
nerve atrophy.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury will be considered service 
connected.  38 C.F.R. § 3.310 (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background and Analysis

In this case, service medical records show the veteran was 
treated for keratoconjunctivitis in July and August 1965.  

A July 1988 medical report included a diagnosis of bilateral 
partial optic nerve atrophy.  It was noted the veteran 
reported a history of vapor exposure in 1965; however, no 
opinion relating the present diagnosis to this exposure was 
provided.  

Other post-service medical reports of record include various 
diagnoses of eye disorders, but do not indicate a diagnosis 
of partial optic nerve atrophy.  

The veteran's February 1993 claim for entitlement to service 
connection for bilateral partial optic nerve atrophy asserted 
the veteran had incurred reduced visual acuity to the right 
eye as a result of a vapor burn during active service.  

The veteran testified that he was exposed to a bluish-
greenish vapor during service after which he experienced eye 
burning and swelling and required hospital treatment for 21 
days.  Transcript, p. 3 (May 1999).  He stated that no 
physician had provided an opinion relating optic nerve 
atrophy to his inservice treatment, but stated he was 
convinced the disorder was incurred during active service.  
Tr., p. 22.

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates 
the veteran's bilateral partial optic nerve atrophy was due 
to an injury or disease incurred in or aggravated by active 
service.  There is also no medical evidence linking bilateral 
partial optic nerve atrophy to the veteran's service-
connected right eye corneal scars.  

Although the July 1988 medical report noted a history of 
vapor exposure in 1965, the Board finds no opinion relating 
this exposure to the diagnosis of bilateral partial optic 
nerve atrophy was provided.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The only evidence of a nexus to active service is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board concludes the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for bilateral partial optic nerve atrophy.  
See 38 U.S.C.A. § 5107(a).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO&IC, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO&IC accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for bilateral 
partial optic nerve atrophy is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral optic nerve 
atrophy, the appeal is denied. 


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's higher 
evaluation claims are found to be well-grounded under 38 
U.S.C.A. § 5107(a).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO&IC's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The record indicates the veteran has reported severe knee 
pain and swelling, which required daily medication, and 
difficulty walking more than half a block or standing for 
more than 10 minutes.  He also reported that his private 
physician had been treating him monthly for these disorders.  
The Board notes the records associated with the veteran's 
recent private medical treatment are not included in the 
record.  If available, these records should be obtained for 
adequate determinations of the issues on appeal.

VA medical records, including a June 1997 examination report, 
note limitation of motion, pain, difficulty walking, 
increased left knee fatigability, and bilateral joint flare-
ups.  The Board finds, however, that additional development 
is required for an adequate determination as to the veteran's 
subjective complaints of pain and dysfunction.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a);  
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991);  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

The Board also notes that the veteran's claim for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability is inextricably intertwined 
with the issues of entitlement to higher disability 
evaluations and entitlement to service connection for a back 
disorder secondary to a service-connected disability.  
Therefore, appellate review of that issue is deferred pending 
additional development.

Accordingly, the case is remanded to the RO&IC for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his bilteral 
knee disabilities since February 1995.  
After obtaining any necessary 
authorization or medical releases, the 
RO&IC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO&IC 
should secure all outstanding VA 
treatment reports. 

3.  The RO&IC should arrange for a VA 
orthopedic examination by an appropriate 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of the veteran's service-
connected knee disabilities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examination should include any tests 
or studies deemed necessary for an 
accurate assessment, and should include 
x-rays and complete active and passive 
range of motion testing.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.





4.  Thereafter, the RO&IC should review 
the claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO&IC should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO&IC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO&IC should re-
adjudicate the issues on appeal as 
reported on the title page.  The RO&IC 
should consider all applicable laws and 
regulations, and document its 
consideration of entitlement to an extra-
schedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1) (1998).  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO&IC should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO&IC; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may adversely affect his claims.  38 C.F.R. 
§ 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







